Citation Nr: 1712440	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability, for substitution purposes.

2. Entitlement to service connection for a lumbar spine disability, for substitution purposes.

3. Entitlement to service connection for a cervical spine disability, for substitution purposes.

4. Entitlement to service connection for headaches, for substitution purposes.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities, for substitution purposes.

6. Entitlement to service connection for the cause of the Veteran's death.
7. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.  The Veteran died in February 2013.  The appellant claims as a surviving spouse.

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The Regional Office granted the appellant's request for substitution in a January 2015 statement of the case (SOC).  Accordingly, the Board will address the merits of the claims pending at the time of the Veteran's death with the appellant as the substituted party.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and a February 2014 rating decision by the RO in Philadelphia, Pennsylvania.  Jurisdiction has been transferred to the Philadelphia RO.

This appeal was processed using the Veterans Benefits Management System (VBMS). In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 

The issues of entitlement to service connection for a lumbar spine disability, cervical spine disability, and headaches, entitlement to TDIU, entitlement to service connection for the cause of the Veteran's death, and entitlement to DIC under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1977 decision, the RO denied service connection for a low back disability.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period. 

2.  Evidence associated with the record since the final September 1977 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and is neither cumulative nor redundant of evidence already of record.

CONCLUSIONS OF LAW

1. The September 1977 rating decision denying the claim for service connection for a low back disability is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received since the final September 1977 rating decision which denied service connection for a low back disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  As it pertains to the request to reopen the claim for service connection for a low back disability, the request is being granted in the decision below and any notice or assistance error is therefore harmless.

II. Legal Criteria and Analysis

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The RO previously denied service connection for a low back disability in September 1977 essentially based on a finding that there was treatment for back injuries in service, but no link between the then current diagnosis of a lumbosacral strain and military service that ended in 1965.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  Thus, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In March 2011, the Veteran requested to reopen his claim for a low back disability.  In April 2012, the RO denied service connection for a low back disability, finding that the evidence submitted was not new and material, despite arranging for a VA spine examination.  The Veteran disagreed with the decision, and the appellant perfected this appeal.  

Relevant evidence at the time of the September 1977 rating decision included service treatment records showing treatment for back injuries while in service, the Veteran's statements, private and VA medical records showing treatment for a low back disability between July 1976 and July 1977, and an August 1977 VA examination report.

Since the final September 1977 rating decision, additional evidence has been added to the claims folder.  This includes a letter received in March 2011 from a private physician suggesting that the Veteran developed a low back disability due to an injury he sustained in a 1963 Jeep accident during service.  

The additional information regarding a possible link between the in-service injury and a current low back disability is new and not cumulative or redundant of information already of record.  This evidence is also material in that it suggests a relationship between a current low back disability and service and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 C.F.R. § 3.156(c).


ORDER

The application to reopen a claim of entitlement to service connection for a low back disability is granted.


REMAND

The appellant seeks service connection for a low back disability, cervical spine disability, and headaches, and entitlement to TDIU.  She also seeks entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  After a review of the claims file, the Board finds that additional development is needed prior to deciding the issues.  

Service treatment records show that in January 1963, the Veteran sought treatment for his back after a Jeep accident.  On examination, there was a localized area of tenderness.  An X-ray was negative.  He was discharged from the hospital after two days and assigned to light duty for two more days.  He continued to receive treatment for back pain later in January 1963.  A September 1964 treatment note notes the Veteran reported he "wrenched" his back in a motorcycle accident.  A muscle strain was diagnosed.  He also sought treatment for right clavicle pain.  A November 1964 X-ray revealed a probable non-displaced fracture of the medial end of the right clavicle.  A January 1965 X-ray report notes the Veteran fractured his right clavicle a month and a half earlier, but complained of continued swelling and tenderness.  The X-ray was negative.  He continued to complain of right clavicle pain.  A March 1965 treatment note notes the Veteran had a low back strain.  A March 1965 separation examination report indicates the Veteran's head, neck, and spine and musculoskeletal system were clinically evaluated as normal.  

A July 1976 private treatment record notes the Veteran complained of constant back pain.  He did not remember injuring himself, but reported he was involved in an accident involving a Jeep in the early 1960s.  X-rays showed spina bifida occulta. 

A May 1977 VA outpatient treatment record notes the Veteran complained of low back pain that had lasted three years.  Rule out (R/O) disc disease was assessed.  A July 1977 treatment record notes he continued to complain of back pain and reported he was in a Jeep when it rolled over during service.  An X-ray showed spondylolisthesis.  Early disc syndrome and spondylolisthesis were assessed.
 
The Veteran was afforded a VA back examination in August 1977.  A lumbosacral strain was diagnosed.

Social Security Administration and private treatment records indicate the Veteran injured his back in an August 1980 work-related accident.  An August 1980 hospital record notes he reported he hurt his back lifting objects from a truck.  He reported he had a prior problem with his back when a Jeep rolled on him while he was in service.  A September 1980 treatment record notes the Veteran was hospitalized for about two weeks following the work accident.  The Veteran reported he had a similar problem when he injured his back in a Jeep accident in the early 1960s.  He reported he had back problems "off and on" since the in-service injury.  Acute lumbar strain was assessed.  A January 1981 myelogram revealed spondylolysis, but not spondylolisthesis.  He underwent surgery in May 1981 to remove portions of a herniated disc.  A November 2001 private treatment record notes the Veteran complained of neck pain.  A cervical spine MRI revealed degenerative changes with multilevel disc/osteophyte complexes creating neural foraminal and cord impingement at several levels.  A January 2002 private treatment record notes he reported his neck difficulties began about 20 years earlier, when he had low back problems.  Cervical spondylosis was diagnosed.  A May 2002 private examination report notes the Veteran reported his headaches disappeared following an April 2002 cervical laminectomy.  

In the letter received in March 2011, the private physician opined the Veteran had a lumbar disc disability caused by an in-service accident.  

A June 2011 report of general information notes the Veteran reported he had headaches related to his back and neck disabilities.  He indicated they were almost gone, but still occurred every once in a while.  

The Veteran was afforded a VA spine examination in July 2011.  The Veteran reported his low back disability began in 1963 as a result of the Jeep accident.  He reported his neck disability and headaches began in 1963 or 1964, as a result of the Jeep accident or an incident involving a machine gun that hit him in the neck and fractured his collar bone.  A lumbar spine X-ray showed degenerative changes and diffuse disc space narrowing, and probable spondylolysis with spondylolisthesis.  A cervical spine X-ray showed cervical spondylosis.  The examiner opined the Veteran's back condition was due to military service.  The examiner explained that medical literature indicates degenerative joint changes are related to mechanical trauma, that X-rays confirmed the presence of degenerative changes throughout the Veteran's spine, and that there was a history of trauma to the spine in the 1963 Jeep accident.

In an October 2011 addendum opinion, the VA examiner diagnosed the Veteran's back condition as degenerative joint disease and noted degenerative arthritis involving the spine could produce the symptoms the Veteran complained of.  The examiner opined it is not unreasonable to ascribe some of the changes to the trauma from the Jeep accident that occurred in January 1963.

In February 2012, the AOJ requested an addendum opinion from the examiner, noting, in part, that the SSA records provided evidence of an intercurrent injury.  

In an undated and unsigned addendum opinion, an examiner-presumably the same one who provided the July 2011 and October 2011 opinions-opined it would be difficult to say whether the degenerative changes in the Veteran's back were related to the in-service Jeep accident or the intercurrent work-related injury with any degree of certainty due to the new evidence provided.  Thus, the examiner concluded, it is less likely than not that the Veteran's back condition was related to military service.  It appears the examiner referenced findings presented in the AOJ's addendum opinion request, but the opinion is worded in an ambiguous manner and not supported with adequate rationale.  Notably, the examiner did not discuss the X-ray findings of spina bifida occulta and spondyloloisthesis in 1976 and 1977 or assessment of early disc syndrome in July 1977.  Therefore, the Board finds a new opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted, the Veteran passed away in February 2013.  Nonetheless, clarification and supplemental opinions can be obtained based on a review of the record. 
Accordingly, the Board will remand the claims for service connection for low back and neck disabilities in order to obtain pertinent clarification and supplemental opinions.

Given the Veteran's competent reports of having headaches since service and/or secondary to his claimed back and neck disabilities and the VA examiner's initial July 2011 medical opinion that appeared to relate spine disabilities to service, the Board finds an etiology opinion should also be obtained regarding this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 C.F.R. § 3.159 (c)(4).

Regarding service connection for the Veteran's cause of death, the Veteran's death certificate lists cardiac arrest as the immediate cause of death; myocardial infarction and coronary artery disease were listed as underlying causes.  It is difficult for the Board to determine whether there are outstanding relevant treatment records.  The Veteran's death certificate appears to indicate he may have received treatment at the Rhode Island Hospital prior to his death, but a copy of an obituary indicates he passed away at home.  Additionally, the Veteran submitted a copy of a VA patient identification car in March 2011.  The most recent VA treatment records associated with the file date to July 1977, and it is not clear from the record whether he sought subsequent VA treatment.  Therefore, it is entirely possible that there are relevant records that still outstanding.  

The appellant should be requested to identify all the dates and places of relevant treatment, and any such records should be obtained and associated with the claim file on remand.

The issues of entitlement to TDIU and DIC under 38 U.S.C.A. § 1318 are inextricably intertwined with the issues being remanded herein, and the Board will defer the decision on those issues until the requested development herein has been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran's coronary artery disease and myocardial infarction, including any terminal treatment records from the Rhode Island Hospital.  The AOJ should obtain all outstanding records of VA treatment the Veteran underwent from July 1977 to the present.  If the records are unavailable, it should so be noted on the record and the reason for unavailability must be provided.  The AOJ should take all the necessary steps to obtain the outstanding records, including securing any required releases of information forms from the appellant.  All records and/or responses received should be associated with the claims file.

2. The AOJ should then forward the file to an examiner other than the one who provided the 2011 VA spine examination and addendum opinions to obtain opinions regarding the etiology of the Veteran's low back and neck disabilities, to include degenerative changes, and headaches.  The claims file should be made available to the examiner.  After a review of the claims file and all of the evidence of record, the examiner should provide responses to the following:

(a) Identify any and all low back disabilities the Veteran had and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability identified had its clinical onset during the Veteran's qualifying period of service or otherwise was due to an event or incident of such service, to include his reported accidents and treatment for back pain therein. 

(b) Identify any and all neck disabilities the Veteran had and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability identified had its clinical onset during the Veteran's qualifying period of service or otherwise was due to an event or incident of such service, to include his reported accidents and treatment for back pain and collarbone pain therein. 

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a disability manifested by headaches had its clinical onset during the Veteran's qualifying period of service or otherwise was due to an event or incident of such service, to include his reported accidents therein. 

 If the Veteran had a disability manifested by headaches that was not related to service but a back or neck disability that was found to be related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such headache disability was caused by or aggravated beyond its natural progression by that back and/or neck disability.

A complete rationale, which includes a discussion of the relevant medical evidence and Veteran's statements, should be provided for any opinion expressed.  The examiner should specifically address the records of private treatment for back pain in 1976 and VA treatment for back pain in 1977 along with records of subsequent medical treatment.  

3. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied the appellant and her representative should be furnished a Supplemental Statement of the Case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


